Dismiss and Opinion Filed August 20, 2014




                                         S    In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-14-00348-CV

                         ALLIED BUILDERS, INC., Appellant
                                      V.
                   GOMEZ BROTHERS CONSTRUCTION, INC., Appellee

                        On Appeal from the 160th Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 11-02127

                               MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                Opinion by Chief Justice Wright
        Appellant’s brief was due June 27, 2014. By postcard dated June 30, 2014, we informed
appellant that the time for filing its brief had expired. We directed appellant to file both a brief
as well as a motion to extend time to file the brief within ten days of the date of the postcard.
We cautioned appellant that the failure to file a brief and extension motion within the time stated
would result in the dismissal of this appeal without further notice. To date, appellant has not
filed a brief or an extension motion, nor has it otherwise corresponded with the Court regarding
the status of this appeal.
        Accordingly, we DISMISS this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




140348F.P05
                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

ALLIED BUILDERS, INC., Appellant                  On Appeal from the 160th Judicial District
                                                  Court, Dallas County, Texas
No. 05-14-00348-CV       V.                       Trial Court Cause No. 11-02127.
                                                  Opinion delivered by Chief Justice Wright,
GOMEZ BROTHERS CONSTRUCTION,                      Justices Lang-Miers and Brown
INC., Appellee                                    participating.

      In accordance with this Court’s opinion of this date, we DISMISS this appeal.

         We ORDER that appellee GOMEZ BROTHERS CONSTRUCTION, INC. recover its
costs, if any, of this appeal from appellant ALLIED BUILDERS, INC.


Judgment entered August 20, 2014




                                            –2–